Citation Nr: 1127320	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left ankle disorder. 

3.  Entitlement to service connection for bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to January 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision. 

In August 2009, the Board remanded several issues, including the issues captioned on the first page of this decision, for additional development.  Since that time, service connection was granted for back and right shoulder disabilities.  As such those issues are no longer before the Board. 


FINDINGS OF FACT

1.  The evidence reasonably relates the onset of laxity in the Veteran's left ankle to his time in service.

2.  The evidence reasonably relates the onset of the Veteran's chronic right ankle sprain to his time in service.

3.  The evidence reasonably relates the onset of bilateral patellofemoral syndrome to the Veteran's time in service.






CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the Veteran's favor, criteria for service connection for chronic right ankle sprains have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  With the resolution of reasonable doubt in the Veteran's favor, criteria for service connection for laxity in the left ankle have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  With the resolution of reasonable doubt in the Veteran's favor, criteria for service connection for patellofemoral syndrome in the left knee have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  With the resolution of reasonable doubt in the Veteran's favor, criteria for service connection for patellofemoral syndrome in the right knee have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran separated from military service in January 2006.  In June 2006, he filed a claim for VA benefits for bilateral ankle and bilateral knee problems.  He reported that while stationed in Iraq he was faced with many situations which required him to jump in and out of tactical vehicles while laden with gear, and it was to this that the Veteran related his claimed conditions.  

Service treatment records show that in May 2005, the Veteran was noted to have chronic bilateral ankle instability.  In November 2005, the Veteran reported that he had experienced foot trouble on a medical history survey (which the medical officer indicated was in reference to left ankle pain which had resolved at that time); the Veteran denied any knee problems.  On examination, the Veteran's lower extremities were found to be normal.

Following separation, the Veteran established a profile at the VA medical center in May 2006.  At that time, it was noted that the Veteran's past medical history was relatively unremarkable.  However, the Veteran did report having experienced some ankle instability bilaterally while in service which was greater in the left.
 
The Veteran underwent a VA examination in August 2006 at which he complained of bilateral knee and ankle conditions which he asserted had their onset in 2004.  The Veteran believes that the knee and ankle disabilities were the result of cumulative trauma with lifting, wearing heavy gear and body armor, and walking on uneven terrain while stationed in Iraq.  He also indicated that there was one episode in which he twisted his left ankle and was given light duty.  The Veteran reported his bilateral knee pain was intermittent and ranging in its intensity from 0-3/10.  The Veteran denied redness, heat, swelling, locking, or weakness, but he did report stiffness of the knee.  The Veteran indicated that knee pain was increased by kneeling, and squatting.  The ankle pain was intermittent and occurred 1-2 times per week.  The examiner noted that the Veteran was independent in activities of daily living and he did not use any assistive devices or braces.  

On examination, the Veteran was able to sit and to stand.  His gait was normal and he could squat and return to standing.  There was no effusion in the knees, there was a negative patellar compression test (test used to check for patellofemoral syndrome).  Anterior drawer test, McMurray's test and valgus stress test were all negative.  The Veteran had active range of motion from 0-140 degrees without pain, and there was no further decrease in the range of motion of the Veteran's knee for any reason.

With regard to the Veteran's ankles, the examiner indicated that there were no signs of synovitis in any of the joints examined.  The ankles had normal color and temperature and pedal pulses were 2+ (normal).  The Veteran's ankles were ligamentously stable and nontender.  The Veteran had full active range of motion, without any decrease in repetitive motion.

The examiner indicated that he found no pathological evidence in either the ankles or knees at that time upon which to base a diagnosis, and x-rays of the knees and ankles taken in July 2006 were negative.

In a March 2007 VA treatment record, no joint swelling or deformity was noted. 

In his substantive appeal in May 2007, the Veteran indicated that both of his ankles still gave out a lot.  He also stated that knee and ankle pain prevented him from sleeping at night.

In a March 2008 VA treatment record it was noted that the Veteran had constant dull pain with a popping sensation in his ankles.  Later he stated it was not so much pain as it was popping.  The Veteran could not recall any serious ankle sprains or ankle injuries.  The medical professional concluded that his ankle symptoms were not likely to represent significant pathology.  It was noted that the Veteran had knee pain, which the medical professional felt was suggestive of patellofemoral syndrome.

In September 2008 the Veteran testified at a hearing before the Board, asserting that while on night patrols and such in Iraq, he rolled his ankles on numerous occasions stepping on tree roots and in holes.  As a result, he asserted that his ankles were weak and would give out on him periodically.  He asserted that he continued to have ankle pain, as well as constant knee pain.  However, the Veteran denied ever using knee or ankle pain as an excuse to miss work. 

The Board remanded the Veteran's claim for a second VA examination which was provided in January 2010.  At the examination, the examiner found that the Veteran had mild chronic patellofemoral pain syndrome in both knees.  He opined that it was less likely than not that the patellofemoral syndrome was related to the Veteran's military service, explaining that there was no documentation of any knee problems while on active duty, on his separation physical, or within the first year after military service.  With regard to the Veteran's ankles, the examiner noted the Veteran's report of chronic right ankle pain and recurrent sprains, and as to the right ankle, he diagnosed "mild right lateral ankle strain, chronic."  As to the left ankle, he diagnosed "mild laxity, left ankle."  As with the knee, the examiner found that it was less likely than not that the Veteran's ankle disabilities were related to the Veteran's military service, explaining that there was no documentation of any ankle problems while on active duty, on his separation physical, or within the first year after military service.  

While the examiner's opinion as to etiology was adverse to the Veteran, the findings at this examination actually support the Veteran's claim since the Veteran was found to have bilateral knee and ankle disabilities by the examiner.  The examiner's rationale for the adverse conclusion as to time of onset, was that there had not been any knee or ankle disability shown within service or within a year after service.  However, this statement is not factually correct as it is documented in the Veteran's service treatment records that he sought treatment for an ankle sprain in service on at least one occasion.  Additionally, the Veteran has consistently reported having knee and ankle pain which began while stationed in Iraq and has continued since that time.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
In this case, the Veteran filed for service connection for both knee and ankle problems within several months of his separation from service.  He has consistently described the symptoms he experiences, namely pain and popping.  While the Veteran is not competent to diagnose a knee or ankle disability, he is competent to report symptoms such as pain and popping since they are both capable of perception through the use of the Veteran's senses.  Because the Veteran is considered competent, the Board must then consider whether his testimony is credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Having reviewed the Veteran's contentions in both his written statements, his oral testimony, and his statements to medical professionals at VA, the Board finds no reason to doubt the Veteran's credibility.  The Veteran has been consistent in his description of the symptoms he is experiencing and he has not sought to embellish or exaggerate them.
 
While the Veteran did not seek much treatment for his knees or ankles while in service, this is not unexpected for someone who was stationed at a forward operating base in Iraq during a time of war, when musculoskeletal discomfort would likely be given lower priority as compared to more serious injuries.  Nevertheless, the Veteran has credibly related the onset of his pain and the chronic ankle sprains to this service, and he has testified that he has routinely had pain and popping since being in service.  As such, the examiner's rationale that the was nothing shown in service must be considered factually incorrect, and a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the examiner's conclusions as to the etiology of the Veteran's lower extremity disabilities will not be given any weight.  However, that being said, there is no indication that there is any error in the diagnoses that were provided by the examiner. 

As noted, the Veteran is competent to attest to his observations of his symptoms, to include attesting as to a continuity of symptomatology after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  Here, the Veteran has credibly reported that he has had symptoms associated with the claimed bilateral ankle and knee conditions since service, an assertion that is completely consistent with the medical record.  The Veteran's statements on these matters are credible, and provide the most probative evidence on the question of whether there was a continuity of symptoms since service with respect to these four claimed joint disabilities.  Furthermore, based on these reported symptoms, the VA examiner diagnosed the Veteran with joint disabilities of both knees and both ankles. 

Based on the above, the Board finds that the evidence is at least in equipoise as to whether (1) mild laxity of the left ankle, (2) chronic right ankle strains, and (3) mild bilateral patellofemoral syndrome of the knees, are each related to service.  While the examiner did find that these conditions were all mild in nature, he nevertheless  found disabilities in all four joints at issue, and the symptomatology leading to the diagnoses clearly originated while the Veteran was on active.  Therefore, the Board will resolve any and all reasonable doubt in the Veteran's favor, and conclude that service connection is warranted for (1) mild laxity of the left ankle, (2) chronic right ankle strains, and (3) mild bilateral patellofemoral syndrome of the knees.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.  As such, the Veteran's claims are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for chronic right ankle sprains is granted.

Service connection for laxity in the left ankle is granted.

Service connection for patellofemoral syndrome in the left knee is granted.
 
Service connection for patellofemoral syndrome in the right knee is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


